Case 1:15-cr-00252-PKC-RML Document 1512 Filed 03/22/21 Page 1 of 1 PageID #: 26440


                                                                          LEE D. VARTAN
                                                                         One Boland Drive
                                                                    West Orange, NJ 07052
                                                                            (973) 530.2107
                                                                       Fax: (973) 530.2307
                                                                      lvartan@csglaw.com




                                     March 22, 2021



   Via ECF
   Honorable Pamela K. Chen, U.S.D.J.
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

         Re:   United States v. Aaron Davidson, 15-cr-252 (PKC)

   Dear Judge Chen:

          We represent Mr. Aaron Davidson in the above-captioned action. Mr. Davidson
   is scheduled to be sentenced by Your Honor on April 13, 2021. With the consent of the
   government, we ask that Mr. Davidson’s sentencing date be adjourned through at
   least October 2021.



                                         Respectfully submitted,

                                         /s/ Lee Vartan

                                         Lee Vartan




                                                                            4850-9650-5058.v1
